FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
 PRESIDING JUDGE                 COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                               AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                         GENERAL COUNSEL
                                                                                                       (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                September 23, 2015

  Matthew J. Kita                                            Sheri Adelstein
  P. O. Box 5119                                             District Clerk Denton County
  Dallas, TX 75208                                           P.O. BOX 2146
  * DELIVERED VIA E-MAIL *                                   Denton, TX 76202
                                                             * DELIVERED VIA E-MAIL *
  Lara Tomlin
  1450 E McKinney                                            John Polzer
  Denton, TX 76205                                           Cantey Hanger LLP
  * DELIVERED VIA E-MAIL *                                   600 W 6th St Ste 300
                                                             Fort Worth, TX 76102-3685
  District Attorney Denton County                            * DELIVERED VIA E-MAIL *
  Paul Johnson
  P. O. Box 2344                                             Debra Spisak, Clerk
  Denton, TX 76202                                           2nd Court Of Appeals
  * DELIVERED VIA E-MAIL *                                   401 W. Belknap, Ste 9000
                                                             Fort Worth, TX 76196
  362nd District Court Presiding Judge                       * DELIVERED VIA E-MAIL *
  1450 E McKinney St, Ste 3431
  Denton, TX 76209                                           Christopher Brown
                                                             Cantey Hanger LLP
                                                             600 W 6th St, #300
                                                             Fort Worth, TX 76102
                                                             * DELIVERED VIA E-MAIL *

  Re: LIVERMAN, ROGER
  CCA No. PD-1595-14                                                                     COA No. 02-13-00176-CR
  Trial Court Case No. F-2012-0136-D

            The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk


                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX